DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/09/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-7, 9-12, 14-15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US Patent Application Publication US 2018/0239099 A1 to Flores et al. (hereinafter “Flores”).
Regarding claim 1, Flores discloses a cable management system comprising: a cap (111 in Fig. 1A) that cooperates with a housing (101 in Fig. 11) to enclose a connection between a first cable (e.g. input cable 131- paragraph [0050]) and a second cable (e.g. output cable 133- paragraph [0050]), wherein the cap defines a first port (e.g. 117 in Fig. 1A) through which the first cable is extendable into the housing, and a second port (e.g. second channel 113B in Fig. 
	Regarding claim 2, Flores discloses the cap comprising a guide surface that defines a region where the first cable guide is to be installed on the cap, and interferes with angular adjustment of the first cable guide about the first clamp protruding from the surface of the base while the first cable guide is installed on the cap (see annotated figure below- The circled portion of the cap 111 is a “guide surface” portion of the cap that interferes with the angular adjustment of the first cable guide (140+124 coupled together) about the base).
	
[AltContent: oval]
    PNG
    media_image1.png
    631
    537
    media_image1.png
    Greyscale

	
Regarding claim 3, Flores discloses the cap defining a third port (i.e. another input hole in 117 in Fig. 1A) through which a third cable is extendable into the housing, and the base comprises a third clamp (i.e. 123B in Fig. 1A) that protrudes from the surface of the base to maintain an alignment of a portion of the third cable with the third port (the clamp secures the optical fiber in alignment just as the element 123A discussed above).
Regarding claim 4, Flores discloses a fastener that cooperates with the first cable guide (i.e. the post-and-nut fastener is not explicitly labeled with an element number but clearly shown in Fig. 1A, 1B)  and the cap to interfere with separation of the first cable guide from the cap and the base (paragraph [0085]-[0086]).
Regarding claim 6, Flores discloses the cap further defining a third port (e.g. 113A in Fig. 1A) through which a third cable is extendable into the housing, and the cable management system comprising a second cable guide (i.e. the other one of 121A as shown in Fig. 1A- this cable guide has the structure identical to the first cable guide, which is discussed above), separate from the base, that is to be installed on the cap, the second cable guide comprising a third clamp 
Regarding claim 7, Flores discloses that the first cable guide and the second cable guide have a common shape (clearly shown in Fig. 2A).

Regarding claim 9, Flores discloses a splice enclosure comprising a housing (101 Fig. 11) defining an interior space; a connector module that supports a connection between a first cable and a second cable within the interior space defined by the housing (i.e. splice modules- see paragraph [0006], [0088]), and a cable management system comprising, a cap, a first port and a second port, a base comprising a first clamp and a base interlock portion, a first cable guide, in the manner discussed with regard to claim 1 above.
	Regarding claim 10, Flores discloses all the claimed limitations as already discussed above with regard to claim 2.
	Regarding claim 11, Flores discloses all the claimed limitations as already discussed above with regard to claim 3.
Regarding claim 12, Flores discloses all the claimed limitations as already discussed above with regard to claim 4.
Regarding claim 14, Flores discloses all the claimed limitations as already discussed above with regard to claim 6.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, 8, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores.
Flores discloses a cable management system and a splice enclosure comprising the cable management system, as already discussed above with regard to claims 1 and 9. 
Regarding claims 5 and 13, Flores does not explicitly disclose the use of a pressure valve disposed in an aperture in the base. On the other hand, the use of a pressure valve on a fiber optic enclosure housing is well known and common in the art. Pressure valves are commonly and advantageously used in the art to maintain internal structural integrity of the fiber optic enclosure 
Regarding claims 8 and 16, Flores does not explicitly disclose that the angle between the first port and the second port and the angle between the second port and the third port are equal, in the manner claimed in the present application. On the other hand, distributing optical fiber input/output ports at equal angles around the cap of a fiber optic enclosure is well known and common in the art. Such configuration would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would maximize the optical cable routing space between input/output cables and minimizes undesirable fiber bending. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Flores to have first, second, and third ports disposed at equal angles, in the manner claimed in the present application.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
A splice enclosure comprising a housing, a connector module, a cable management system having a cap, a base coupled to the cap that has a first clamp, a base interlock portion, a first cable guide comprising a first cable guide interlock portion that cooperates with the base interlock portion to interfere with separation of the first cable guide from the base, is known in the art as already discussed above.


    PNG
    media_image2.png
    448
    525
    media_image2.png
    Greyscale

Figs. 3A-3B of US Patent No. 9,983,377 B2
	In addition, US Patent No. 7,783,152 B2 discloses an apparatus for restraining fiber optic cables comprising plurality of cable guides and clamping mechanisms (14 in Fig. 1 below) that maintain predetermined alignment relative to the input/output ports of the optical fiber cables.

    PNG
    media_image3.png
    668
    552
    media_image3.png
    Greyscale

Fig. 1 of US Patent No. 7,783,152 B2
method comprising the steps of extending a portion of a first cable through a first port defined by a cap, wherein the cap is to be installed on a housing to enclose an interior space where a connection between the first cable and a second cable is to be located; extending a portion of a second cable through a second port defined by the cap; securing a protruding region of the first cable, exposed at an external side of the cap to be external of the housing with the cap installed, within a first clamp that protrudes from a surface of a base coupled to the cap to maintain a position of the protruding region of the first cable relative to a region of the cap defining the first port; arranging a first cable guide relative to the base on the cap to position a second clamp provided to the first cable guide adjacent to the second port; and securing a protruding region of the second cable, exposed at the external side of the cap to be external of the housing with the cap installed, within the second clamp to maintain a position of the protruding region of the second cable relative to a region of the cap defining the second port, in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874